Citation Nr: 1514668	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a left hip condition.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for a right 5th toe condition.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for a bilateral shoulder condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from December 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claim for service connection for a right knee condition was granted in a January 2013 rating decision.  Therefore, that claim has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


The issues of service connection for a left hip condition, sinus condition, right 5th toe condition, PTSD, a neck condition, a back condition, and a bilateral shoulder condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A diagnosis of a left knee disorder is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in June 2010, advised the Veteran with what information or evidence is necessary to substantiate her service connection claim as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The June 2010 VCAA letter was sent prior to the rating decision in January 2011.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran was originally notified in an August 2010 letter that her service treatment records (STRs) were unavailable.  Since that time however, the RO associated the Veteran's STRs and associated them with the electronic claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In December 2012, VA provided the Veteran with a knee and lower leg disability benefits questionnaire (DBQ) where the Veteran was examined for any potential left knee disabilities, and to determine if they were related to service. The exam and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.  

Service Connection - Left Knee

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Service connection may be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In the present case, the Veteran maintains, in essence, that she has a current left knee disability that can be attributed to her period of active duty service.  The record contains a statement from the Veteran in which she indicates that she received treatment for her left knee in service.  This statement appears in the December 2012 DBQ (VA examination) report, in which she reported that she received physical therapy for bilateral knee tendonitis.

The Veteran underwent a VA knee and lower leg DBQ in December 2012.  The examiner conducted an in-person examination of the Veteran and reviewed the Veteran's claims file.  The examiner determined that the Veteran had a normal left knee.  At the examination the Veteran stated that she started having problems with her knees in early 2010, during boot camp training.  The Veteran denied any specific injury, and that her pain had a gradual onset.  The Veteran stated that her pain got progressively worse.  The Veteran stated that she was seen for physical therapy for bilateral knee tendinitis.  The Veteran stated that she was medically discharged due to her condition, and that after service her knee pain has continued.  Range of motion testing revealed that the Veteran had near normal left knee flexion, with range of motion to 115 degrees, and normal left knee extension with no painful motion.  The Veteran's left knee range of motion was unchanged after repetitive use.  The Veteran did not exhibit left knee instability, and did not use an assistive device.  In conclusion, the examiner reviewed the Veteran's STRs and treatment beginning in May 2010.  The examiner explained that the Veteran's right knee pain and anserine bursitis was noted, but treatment records were silent to the Veteran's left knee.  The examiner concluded that the Veteran has a normal left knee based on the medical evidence of record, and the in-person examination.  This assessment reflects the medical guidance from a competent expert, made after a review of the service treatment records and a full evaluation of the Veteran, that the Veteran's accounts of her treatment in service did not support a finding of a presently existing left knee disorder.

Similarly, the service treatment records show no complaints, clinical findings, diagnoses or treatments pertaining to a disorder associated with the left knee.  While the Veteran is competent to assert that she received in-service treatment for a left knee disorder, this statement appears to be an inaccurate recollection of past events, which is much less reliable than the in-service descriptions of her medical condition and treatment recorded at that time.  The Board considers the Veteran to be an inaccurate historian in attributing her in-service treatment to a left knee disorder that is demonstrated in the service treatment records to have not occurred.  Instead, the contemporaneous medical and lay evidence contained in the service treatment records are a more accurate, reliable and probative account of in-service treatment, because they reflect what the Veteran was actually experiencing at that time.  Accordingly, the Board finds the Veteran's statement to be of minimal probative value when compared against the detailed service treatment records.

Here, the evidence of record does not reflect, and the Veteran has not supplied, sufficient medical documentation establishing a diagnosed left knee disorder.  Such evidence would be required to support this claim.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore without a diagnosis of a left knee disorder, the Veteran does not have a current disability which can be related to service.  Id.  While the Veteran is competent to relate the level of pain to her (left) knee, she is unable to diagnose a left knee disorder which requires more than lay analysis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

The Veteran does not fulfill the first element for establishing service connection, and, therefore, the remaining elements of in-service injury and nexus are moot. The preponderance of the evidence is against the Veteran's claim for service connection for a left knee condition and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left knee condition is denied.


REMAND

Unfortunately, remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  38 C.F.R. § 19.9 (2014).

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim. The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158. Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a) (2014).

In the present case, the Veteran was scheduled for a VA examination in December 2010. The Veteran failed to appear at the scheduled VA examination.  A December 2010 report of general information indicates that the Veteran requested to reschedule the December 2010 examination, and stated that she was unable to undergo an MRI because she was pregnant.  However, documentation in the claims-file does not reflect that any new examination scheduling took place.  Although pregnancy in and of itself would usually not constitute good cause for failing to appear at a scheduled VA compensation examination, under the circumstances, the Board finds that the Veteran's pregnancy constituted good cause for the Veteran's failure to report for the VA examination.  38 C.F.R. § 3.655 (2014).  Accordingly, remand for a VA examination for those conditions not previously examined is necessary.

Upon review of the claims file, the Board finds that the VA examination request from September 2010 indicated that the Veteran's address provided by Veterans Benefits Administration differed from Veterans Health Administration's database.  Upon remand, the AOJ should verify that the address of record is accurate and has been properly recorded in all necessary locations.

Accordingly, the case is REMANDED for the following action:

1.  Verify that the address of record is accurate and has been properly recorded in all necessary locations.

2.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)), or other appropriate form, and request that she provide specific details of the alleged stressful event(s).  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged stressors.

3. Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed disability on appeal.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following questions:

a) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a left hip disorder?

For each left hip disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

b) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a sinus disorder?  

For each sinus disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

c) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a disorder of the right 5th toe?  

For each disorder of the right 5th toe that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

d)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a neck disorder?  

For each neck disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

e)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a back disorder?  

For each back disorder diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

f)  Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed a bilateral shoulder disorder?  

For each bilateral shoulder disorder that is diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service?  

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

4. Schedule a VA examination to determine the existence and etiology of any currently diagnosed psychiatric disorder.  A thorough rationale should accompany any opinion reached.

a) If a diagnosis of PTSD is appropriate, the examiner should specify:

b) Whether the alleged stressor provided by the Veteran is sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering these assessments, the examiner must acknowledge and comment on the statements of record made by the Veteran.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

c) The examiner should offer an opinion as to the existence and etiology of any diagnosis of a non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder, is related to the Veteran's active duty, to include the Veteran's alleged stressor.  In offering the opinion, the examiner must acknowledge and comment on the statements of record made by the Veteran.

Each opinion in the report must be accompanied by a well-reasoned rationale based on the facts of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical guidance in the study of this case.

5.  Additionally, inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

6. Thereafter, re-adjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


